Citation Nr: 1523142	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to restoration of a 10 percent disability evaluation for hearing loss.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file shows that the Veteran submitted a request for a Board hearing.  Specifically, in September 2011, he submitted a VA Form 9 which indicated that he wanted a BVA hearing at the RO before a Member of the Board (i.e., Travel Board hearing).  A Travel Board hearing was scheduled in May 2014.  In April 2014, the Veteran called and requested that his Travel Board hearing be postponed as he would be out of town at that time and would not be returning until June.  

Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).


Accordingly, the case is REMANDED for the following action:  

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







